                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ROBERT A. ELLIS,

                    Petitioner,
                                                   Case No. 19-cv-1155-pp
      v.

UNITED STATES OF AMERICA

                    Respondent.


    ORDER DENYING MOTION TO VACATE, CORRECT OR SET ASIDE
 SENTENCE UNDER 28 U.S.C. §2255 (DKT. NO. 1), DENYING MOTION TO
 APPOINT COUNSEL (DKT. NO. 4), DISMISSING CASE AND DECLINING TO
             ISSUE CERTIFICATE OF APPEALABILITY


I.    Background

      In May 2016, a grand jury returned a third superseding indictment

charging the petitioner—along with co-defendants Sean Harvey and Broderick

Moore—with robbery of a motor vehicle in violation of 18 U.S.C. §§2119(1) and

2, and using a firearm during a crime of violence in violation of 18 U.S.C.

§§924(c)(1)(A)(ii) and 2. United States v. Robert Ellis, Case No. 15-cr-201, dkt.

no. 59 (E.D. Wis. May 24, 2016). On February 8, 2017, the petitioner

(represented by counsel) signed a plea agreement agreeing to plead guilty to

both counts. Dkt. No. 87. On February 24, 2017, this court accepted the

petitioner’s guilty plea to Counts One and Two of the third superseding

indictment. Dkt. No. 109.




                                        1

           Case 2:19-cv-01155-PP Filed 10/30/20 Page 1 of 16 Document 5
      On April 21, 2017, after the petitioner’s lawyer had twice asked to

withdraw, the petitioner—representing himself—filed a motion to withdraw his

guilty plea. Dkt. No. 126. He asserted that he did not fully understand what he

was being charged with at the time he entered the plea, and claimed that his

lawyer had forced him to sign the plea agreement after the petitioner had told

his lawyer he wanted to plead no contest. Id. at 1. He indicated that while he

was taking full responsibility for his actions, “signing a plea for nine years was

never [his] intentions for a firearm [he] never had knowledge of.” Id. Two

lawyers later, the petitioner’s third lawyer asked to withdraw the motion. Dkt.

No. 159. The court granted that motion. Dkt. No. 162.

      On November 28, 2017, the court sentenced the petitioner to fifty-six

months imprisonment on Count One (the carjacking count) and eighty-four

months of imprisonment on Count Two (the §924(c) count) to run concurrently

to the sentence imposed on Count One, for a total sentence of 140 months. Id.

at 193. The court entered judgment on December 4, 2017. Id. The petitioner

did not appeal.

      On August 12, 2019, the petitioner filed this motion to vacate his

sentence under 28 U.S.C. §2255. Ellis v. United States, Case No. 19-cv-1155,

Dkt. No. 1 (E.D. Wis. Aug. 12, 2019). The motion first asserts that the

petitioner received an eighty-four-month, consecutive sentence for “aiding and

abetting a Car Jacking,” but that he did not possess the weapon or know it

would be used, and therefore that he is actually innocent. Id. at 3. He also

states that “the predicate conviction for imposing the § 924 c sentence is not a

                                        2

         Case 2:19-cv-01155-PP Filed 10/30/20 Page 2 of 16 Document 5
categorical violent offense.” Id. The petitioner asserts that this ground is “based

upon a new decision from the Supreme Court.” Id. Second, the motion asserts

that he is actually innocent of the §924(c) charge because he didn’t know that

his co-defendant was armed or would use the gun during the carjacking, that

the defendant was “held to an aider and abettor theory of liability” and that his

conviction must be vacated under Rosemond v. United States, 572 U.S. 65

(2014). Id. at 4. He asserts that the issues raised in this ground “are based on

new law.” Id. at 5. Finally, the petitioner asserts that the motion is timely

“under 28 U.S.C. § 2255 (f)(3).” Id. at 7.

II.   Analysis

      A.      Rule 4 Screening

      Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Courts provides:

      If it plainly appears from the motion, any attached exhibits, and the
      record of prior proceedings that the moving party is not entitled to
      relief, the judge must dismiss the motion and direct the clerk to
      notify the moving party. If the motion is not dismissed, the judge
      must order the United States attorney to file an answer, motion, or
      other response within a fixed time, or to take other action the judge
      may order.

Rule 4(b), Rules Governing Section 2254 Cases. Rule 1(b) gives the court the

authority to apply this rule to other habeas corpus cases, such as motions

under 28 U.S.C. §2255.

      A petitioner seeking relief under §2255 must allege either that the

sentence violated the Constitution or laws of the United States, that the court

lacked jurisdiction, that the sentence exceeded the maximum authorized by


                                         3

           Case 2:19-cv-01155-PP Filed 10/30/20 Page 3 of 16 Document 5
law or that the sentence is otherwise subject to collateral attack. 28 U.S.C.

§2255(a). At the screening stage, the court considers only whether the

petitioner has raised claims that can be adjudicated in a §2255 proceeding,

whether the petitioner has exhausted his claims and whether he filed the

motion within the limitations period.

      B.      Ground One

      The petitioner’s memorandum of law in support of the petition is

composed of what appear to be excerpts from other briefs or court decisions

interspersed with typewritten commentary. Dkt. No. 2. One of the typewritten

entries says that “the decision in Davis renders the § 924 c term a nullity, as

Movant is actually innocent thereof.” Id. at 4. The “Davis” to which the

petitioner refers is the United States Supreme Court’s decision from last year,

United States v. Davis, ___ U.S. ___, 139 S. Ct. 2319 (2019).

              1.    Timeliness

      Section (f) of 28 U.S.C. §2255 imposes a one-year limitation period for

filing motions to vacate, set aside or correct federal sentences. The one-year

period begins on the latest of—

      (1) the date on which the judgment of conviction becomes final;

      (2) the date on which the impediment to making a motion created by
      governmental action in violation of the Constitution or law of the
      United States is removed, if the movant was prevented from making
      a motion by such governmental action;

      (3) the date on which the right asserted was initially recognized by
      the Supreme Court, if that right has been newly recognized by the
      Supreme Court and made retroactively applicable to cases on
      collateral review; or


                                        4

           Case 2:19-cv-01155-PP Filed 10/30/20 Page 4 of 16 Document 5
      (4) the date on which the facts supporting the claim or claims
      presented could have been discovered through the exercise of due
      diligence.

28 U.S.C. §2255(f). The memorandum of law contains a cut-and-paste sentence

from some other document that says, “The statutory definition adverts under

section (f)(3) to a requirement that a decision is made retroactive to collateral

attack by the Supreme Court.” Dkt. No. 2 at 2. While this sentence makes no

sense in the context of the petition, the court believes that the petitioner means

to argue that because Davis was not decided until after he was convicted and

sentenced, his petition is timely under §2255(f)(3) because Davis recognized a

new right and made that right retroactively applicable to cases on collateral

review.

      The Supreme Court decided Davis on June 24, 2019, a year and a half

after the court sentenced the petitioner. 139 S.Ct. at 2319. At least one district

court in the Seventh Circuit has concluded that Davis recognized a new right

that applies retroactively on collateral review, Carter v. United States, No. 16-

cv-02184, 2019 WL 4126074, at *5 (C.D. Ill. Aug. 29, 2019), as has the

Eleventh Circuit Court of Appeals, In re Hammoud, 931 F.3d 1032, 1037-1039

(11th Cir. 2019). This court will assume for the purposes of this decision only

that Davis did recognize a new right and that it applies retroactively on

collateral review. That means that the petitioner has timely raised his ground

one issue, because he raised it within a year of the date the Supreme Court

decided Davis.




                                         5

          Case 2:19-cv-01155-PP Filed 10/30/20 Page 5 of 16 Document 5
            3.     Procedural Default

      The petitioner did not appeal his conviction or sentence; he raises this

claim for the first time in his §2255 motion.

      A claim cannot be raised for the first time in a § 2255 motion if it
      could have been raised at trial or on direct appeal. Sandoval v.
      United States, 574 F.3d 847, 850 (7th Cir. 2009). . . . A federal
      prisoner cannot bring defaulted claims on collateral attack unless
      he shows both cause and prejudice for the default. Hale v. United
      States, 710 F.3d 711, 713-14 (7th Cir. 2013); Gant v. United States,
      627 F.3d 677, 683 (7th Cir. 2010). Absent a showing of both cause
      and prejudice, procedural default will only be excused if the prisoner
      can demonstrate that he is “actually innocent” of the crimes of which
      he was convicted. Torzala v. United States, 545 F.3d 517, 522 (7th
      Cir. 2008).

McCoy v. United States, 815 F.3d 292, 295 (7th Cir. 2016).

      Normally, the doctrine of procedural default would bar the petitioner’s

Davis argument, because he did not raise it before this court and did not

appeal it to the Seventh Circuit. But the petitioner may overcome procedural

default if he can show that he had cause for his failure to raise the issue earlier

and actual prejudice. Cross v. United States, 892 F.3d 288, 294 (7th Cir. 2018)

(citing Bousley v. United States, 523 U.S. 614, 622 (1998)). The petitioner

easily can show cause for his failure to raise the Davis argument before this

court at the trial stage or on appeal because, as the court noted above, the

Supreme Court didn’t decide Davis until after the petitioner was sentenced,

and the decision came down after the petitioner’s deadline to file his appeal

(which would have been December 18, 2017, under Fed. R. App. P. 4(b)(1)(A)(i)).

The petitioner has not procedurally defaulted this claim.




                                        6

         Case 2:19-cv-01155-PP Filed 10/30/20 Page 6 of 16 Document 5
             2.    Applicability of Davis

      The Supreme Court’s decision in Davis, however, does not apply to the

petitioner. Section 924(c) “authorizes heightened criminal penalties for using or

carrying a firearm ‘during and in relation to,’ or possessing a firearm ‘in

furtherance of’ any federal ‘crime of violence or drug trafficking crime.’” Davis,

139 S.Ct. at 2324. The statute defines “crime of violence” in “two subparts—the

first known as the elements clause, and the second [known as] the residual

clause.” Id. Section 924(c)(3)(A) is the “elements” clause; it defines a “crime of

violence” as an “offense that is a felony and “(A) has as an element the use,

attempted use, or threatened use of physical force against the person or

property of another.” Section 924(c)(3)(B) is the “residual” clause; it defines a

crime of violence” as a felony “(B) that by its nature, involves a substantial risk

that physical force against the person or property of another may be used in

the court of committing an offense.”

      In Davis, the Supreme Court held that the “residual” clause—

§924(c)(3)(B)—was unconstitutionally vague, because it required a judge to

imagine the “ordinary” circumstances of whatever the underlying crime may

have been and then “guess” whether that rime would, “by its nature,” involve a

substantial risk that physical force against the person or property of another

might be used in the course of committing it. See Davis, 139 S. Ct. at 2325-26.

      The petitioner argues that post-Davis, carjacking no longer qualifies as a

“crime of violence” under §924(c). Dkt. No. 2 at 9. The petitioner would be

correct only if carjacking does not qualify as a crime of violence under the

                                            7

         Case 2:19-cv-01155-PP Filed 10/30/20 Page 7 of 16 Document 5
“elements” or “force” clause, “the use, attempted use, or threatened use of

physical force against the person or property of another[.]” 18 U.S.C.

§924(c)(3)(A).

      The Seventh Circuit has not yet ruled on whether carjacking qualifies as

a “crime of violence” under the elements clause, §924(c)(3)(A). Several other

federal appellate courts, however, have held that carjacking is a crime of

violence under the elements/force clause. See United States v. Jackson, 918

F.3d 467, 486 (6th Cir. 2019) (“carjacking constitutes a crime of violence under

§ 924(c)’s elements clause”); Estell v. United States, 924 F.3d 1291, 1293 (8th

Cir. 2019) (“We therefore conclude that [the defendant’s] underlying offenses of

bank robbery and carjacking qualify as crimes of violence under

§ 924(c)(3)(A).”); Ovalles v. United States, 905 F.3d 1300, 1304 (11th Cir. 2018)

(“a § 2119 carjacking offense categorically qualifies under § 924(c)(3)(A)’s

elements clause.”); United States v. Cruz-Rivera, 904 F.3d 63, 66 (1st Cir.

2018); United States v. Guttierez, 876 F.3d 1254, 1257 (9th Cir. 2017) (per

curiam) (“the federal offense of carjacking is categorically a crime of violence

under § 924(c)”); United States v. Jones, 854 F.3d 737, 740 (5th Cir. 2017) (“a

crime that has as an element a taking ‘by force and violence or by intimidation’

[such as carjacking under §2119] is a ‘crime of violence’ under § 924(c)(3)(A)”);

United States v. Evans, 848 F.3d 242, 247-48 (4th Cir. 2017) (“[C]arjacking

resulting in bodily injury in violation of Section 2119(2), is categorically a crime

of violence under the force clause of Section 924(c)(3) . . . .”). In March 2020,




                                         8

         Case 2:19-cv-01155-PP Filed 10/30/20 Page 8 of 16 Document 5
the Eleventh Circuit reached that conclusion post-Davis. United States v.

Rodriguez, 799 F. App’x 796, 798 (11th Cir. 2020).

       This court agrees with those circuits. The petitioner pled guilty to

violating 18 U.S.C. §2119(1) and (2). Dkt. No. 82 at ¶4. That statute provides

that

       [w]hoever, with the intent to cause death or serious bodily harm
       takes a motor vehicle that has been transported, shipped, or
       received in interstate or foreign commerce from the person or
       presence of another by force and violence or by intimidation, or
       attempts to do so . . .

is subject to imprisonment. 18 U.S.C. §2119. The petitioner’s plea agreement

listed the elements of the offense of carjacking:

       First, the defendant or his accomplice intentionally took a vehicle
       from a person;

       Second, the defendant or his accomplice did so by means of force
       and violence, or by intimidation;

       Third, the motor vehicle had been transported, shipped or received
       in interstate or foreign commerce; and

       Fourth, the defendant or his accomplice intended to cause death or
       serious bodily injury in order to complete the taking of the vehicle.

United States v. Robert Ellis, Case No. 15-cr-201, Dkt. No. 87 at p. 3 (E.D. Wis.

Feb. 9, 2017).

       The first option under the second element—taking a vehicle by “means of

force and violence”—satisfies the §924(c)(3)(A) requirement that the crime have

“as an element the use, attempted use, or threatened use of physical force

against the property or person of another.” The Seventh Circuit has held that

the second option—taking a vehicle “by intimidation,” also satisfies that

                                         9

         Case 2:19-cv-01155-PP Filed 10/30/20 Page 9 of 16 Document 5
requirement, but in the context of bank robbery in violation of 18 U.S.C.

§2113. See United States v. Armour, 840 F.3d 904, 908 (7th Cir. 2016).

      In Armour, the Seventh Circuit held that the petitioner’s bank robbery

conviction satisfied the elements clause of a “crime of violence” under 18 U.S.C.

§924(c)(3)(A). Id. The petitioner argued that because “a person can commit

robbery by ‘intimidation,’ as distinct from ‘by force or violence,’” “robbery by

‘intimidation’ does not qualify as a crime of violence.” Armour, 840 F.3d at 908.

The Armour court rejected that argument, holding that “‘[i]ntimidation means

the threat of force.’” Id. at 909 (quoting United States v. Jones, 932 F.2d 624,

625 (7th Cir. 1991)). Armour surveyed Seventh Circuit cases that had found

that “[i]ntimidation exists ‘when a bank robber’s words and actions would

cause an ordinary person to feel threatened, by giving rise to a reasonable fear

that resistance or defiance will be met with force.’” Id. (citing United States v.

Gordon, 642 F.3d 596, 598 (7th Cir. 2011); United States v. Thornton, 539

F.3d 741, 748 (7th Cir. 2008); United States v. Burnley, 533 F.3d 901, 903 (7th

Cir. 2008); and United States v. Clark, 227 F.3d 771, 775 (7th Cir. 2000)).

      Carjacking is no different. A carjacker’s words would cause an ordinary

person to feel threatened, by giving rise to a reasonable fear that her resistance

will be met with force. Because “intimidation” contains an inherent threat of

the use of physical force, the carjacking statute qualifies as a crime of violence

under the elements clause of §924(c). Because the Supreme Court’s decision in

Davis did not impact the “elements” clause of §924(c)(3)(A) and because the

carjacking statute, 18 U.S.C. §2119, constitutes a crime of violence under the

                                         10

        Case 2:19-cv-01155-PP Filed 10/30/20 Page 10 of 16 Document 5
“elements” clause, the petitioners’ carjacking conviction is a predicate offense

for his conviction under 18 U.S.C. §924(c).

         C.    Ground Two

               1.    Timeliness

         The petitioner’s second claim asserts that his §924(c) conviction must be

vacated under the Supreme Court’s decision in Rosemond v. United States,

572 U.S. 65 (2014) because the petitioner did not know that his co-defendant

was armed and did not know that a firearm would be used in the crime. Dkt.

No. 1 at 4.

         This claim is not timely filed. The Supreme Court decided Rosemond on

March 5, 2014, two years before the petitioner was charged in this case and

three and a half years before he was sentenced. The petitioner would have had

to bring this claim within one year of the date his conviction became final—that

is, by December 2018. He did not file this motion until August 12, 2019. Dkt.

No. 1.

               2.    Procedural Default

         The petitioner also has procedurally defaulted this claim. He could have

raised the Rosemond argument in the district court before he pled guilty or

before his sentencing. He could have appealed his sentence and raised the

issue then. He did neither. As the court has noted,

         [a] federal prisoner cannot bring defaulted claims on collateral
         attack unless he shows both cause and prejudice for the default.
         Hale v. United States, 710 F.3d 711, 713-14 (7th Cir. 2013); Gant v.
         United States, 627 F.3d 677, 683 (7th Cir. 2010). Absent a showing
         of both cause and prejudice, procedural default will only be excused
         if the prisoner can demonstrate that he is “actually innocent” of the
                                          11

          Case 2:19-cv-01155-PP Filed 10/30/20 Page 11 of 16 Document 5
      crimes of which he was convicted. Torzala v. United States, 545 F.3d
      517, 522 (7th Cir. 2008).

McCoy, 815 F.3d at 295.

      The petitioner has not stated cause for his failure to raise this issue in

the trial court, nor for his failure to appeal. Nor can the petitioner show that he

was prejudiced by his failure to raise it. The Supreme Court held in Rosemond

that a defendant is liable for aiding and abetting a commission of §924(c)

“when he chooses to participate in [an underlying crime] knowing it will involve

a firearm; but he makes no such choice when that knowledge comes too late

for him to reasonably act upon it.” Rosemond, 572 U.S. at 81. The petitioner

could have made exactly this argument in the district court. He tried to

withdraw his guilty plea by telling the court that he hadn’t known that

Broderick Moore (the co-defendant who pointed the gun at the victim and

demanded her keys) had a gun or that he was going to use it. But the petitioner

later changed course and asked the court to let him withdraw that motion.

Before sentencing, he submitted a written statement to the presentence writer,

stating that he admitted “to knowing that codefendant, Broderick Moore, was

carrying a firearm to help accomplish the taking of Ms. D.K’s automobile on

that date.” Dkt. No. 177 at ¶40. And he did not appeal the §924(c) conviction.

       Nor has the petitioner excused his procedural default by demonstrating

actual innocence. As the court has noted, the defendant admitted in his plea

agreement that he committed the §924(c) offense. At his change of plea

hearing, the following exchange occurred when the court asked the petitioner

about the §924(c) count:
                                        12

        Case 2:19-cv-01155-PP Filed 10/30/20 Page 12 of 16 Document 5
The Court:       Okay. And then the second one, you see down
                 there under Count Two, says that on that same
                 date, you and Mr. Harvey and Mr. Moore
                 knowingly used, carried and brandished a firearm
                 in relation to that first crime, the vehicle robbery.
                 Do you understand that that’s the second crime
                 you’re pleading guilty to today.

The Defendant:   Yeah, I have a question about it.

The Court:       Okay.

The Defendant:   My question is –

Mr. Bihler:      Do you want to ask me first?

The Court:       You may want to ask Mr. Bihler first just to make
                 sure we don’t have any problems.

      (Counsel and Defendant confer)

Mr. Bihler:      Mr. Ellis’ question is even though he says he was
                 not the one who personally brandished the gun –
                 and we’ve reviewed the jury instructions and the
                 law in this regard. If he knew someone else was
                 going to brandish a gun in the commission of this
                 offense, he’s still subject to the 924(c) crime.

                 I believe that was your question; is that correct,
                 Mr. Ellis? And I’ve told him that, yes, those facts
                 to constitute a factual basis for guilt for this
                 offense.

The Court:       Was that your question, Mr. Ellis?

The Defendant:   Yes, Ms. Pepper.

The Court:       Yeah. And legally, Mr. Bihler is right, the fact that
                 you’re not the person that had the gun in your
                 hand.

The Defendant:   Yes.

The Court:       But if you knew that the people that you were
                 with or one of the people that you were with was
                 going to be using it in that way, then, yes, you are
                                13

 Case 2:19-cv-01155-PP Filed 10/30/20 Page 13 of 16 Document 5
                         still subject to this law, it would still apply to you.
                         Does that answer the question you were asking?

       The Defendant:    Yes.

       The Court:        Okay. So I’m correct then that as far as you
                         understand it, these are the two charges that
                         you’re pleading guilty to, Mr. Ellis?

       The Defendant:    Yes.

United States v. Ellis, Case No. 15-cr-201, at Dkt. No. 115, p. 24-26. And as

the court has noted, the petitioner admitted at sentencing that he knew

Broderick Moore had a gun.

       The petitioner now says he did not know that Moore had a gun or that he

would use it. That bald assertion is not enough to avail the petitioner of the

“actual-innocence gateway to a merits review of a procedurally barred claim.”

Jones v. Calloway, 842 F.3d 454, 461 (thh Cir. 2016). To demonstrate actual

innocence for the purpose of avoiding procedural default, a petitioner “must

have ‘new reliable evidence—whether it be exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence—that was not

presented at trial.’” Id. (quoting Schlup v. Dulo, 513 U.S. 298, 324 (1995)). The

petitioner has not presented any evidence at all in support of his claim that he

is actually innocent.

       The petitioner procedurally defaulted on his second ground.

III.   Motion to Appoint Counsel (Dkt. No. 4)

       On September 30, 2020, the court received from the petitioner a motion

asking the court to appoint him a lawyer. Dkt. No. 4. He indicated that a new

law had just passed about §924(c) and that he needed help filing the new law
                                        14

        Case 2:19-cv-01155-PP Filed 10/30/20 Page 14 of 16 Document 5
on his case. Id. He says that there are things he doesn’t understand about his

case and that there are some things he can’t read. Id.

      There is no statutory or constitutional right to court-appointed counsel

in federal civil litigation. Pruitt v. Mote, 503 F.3d 647 (7th Cir. 2007). This is

particularly true in habeas cases; “[a] litigant is not entitled to appointed

counsel in a federal postconviction proceeding.” Taylor v. Knight, 223 F. App’x

503, 504 (7th Cir. 2007) (citing Pennsylvania v. Finley, 481 U.S. 551, 555

(1987); Powell v. Davis, 415 F.3d 722, 727 (7th Cir. 2005)). The Criminal

Justice Act gives a district court the discretion to appoint counsel if “the

interests of justice so require.” 18 U.S.C. §3006A(A)(2)(B).

      The interests of justice do not require the court to appoint counsel for the

petitioner. The court understands the arguments the petitioner has made. It

has found that those arguments are without merit. The court will deny the

petitioner’s motion to appoint counsel.

IV.   Certificate of Appealability

      Under Rule 11(a) of the Rules Governing Section 2255 Proceedings, “the

district court must issue or deny a certificate of appealability when it enters a

final order adverse to the applicant. A court may issue a certificate of

appealability only if the applicant makes a substantial showing of the denial of

a constitutional right. See 28 U.S.C. §2253(c)(2). The standard for making a

“substantial showing” is whether “reasonable jurists could debate whether (or

for that matter, agree that) the petitioner should have been resolved in a

different manner or that the issues presented were adequate to deserve

                                          15

        Case 2:19-cv-01155-PP Filed 10/30/20 Page 15 of 16 Document 5
encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (internal quotations omitted). The court declines to issue a certificate of

appealability, because reasonable jurists courts not debate that the petitioner

cannot proceed on either claim in his §2255 motion.

V.    Conclusion

      The court ORDERS that the petitioner’s motion to vacate, set aside, or

correct his sentence under 28 U.S.C. §2255 is DENIED. Dkt. No. 1.

      The court DENIES the petitioner’s motion to appoint counsel. Dkt. No. 4.

      The court DECLINES TO ISSUES a certificate of appealability.

      The court ORDERS that this case is DISMISSED with prejudice. The

clerk will enter judgment accordingly.

      Dated in Milwaukee, Wisconsin this 30th day of October, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         16

        Case 2:19-cv-01155-PP Filed 10/30/20 Page 16 of 16 Document 5
